Beasley, Judge,
concurring specially.
I concur in the judgment, but it should be made clear that we are not ruling on the liability of the driver or implying that such a ruling would of necessity follow. The last paragraph of the opinion may give the impression otherwise.
As between him and the deceased, there is evidence which would support the theory of comparative negligence. As between the alcohol providers and the deceased, however, there is no evidence from which it reasonably could have been foreseen that a person would ride upon the hood of a car when leaving the party with an alcohol-imbibing guest. As to the alcohol providers, then, the hood-rider’s own negligence conclusively establishes their non-liability.